Citation Nr: 0706593	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a brain aneurysm, to include a seizure disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  The veteran served in the Republic of Vietnam from 
December 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to service 
connection for postoperative residuals of a brain aneurysm, 
to include a seizure disorder; service connection was also 
denied for a skin disorder; and for hypertension.

The veteran testified at a local RO hearing in April 2006.  
He also presented testimony before the undersigned Veterans 
Law Judge at a travel Board hearing in October 2006.  Both 
transcripts are of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

At his October 2006 hearing, the veteran testified that he 
receives Social Security Administration (SSA) disability 
benefits.  These would have been awarded after April 2002.  
The records associated with the veteran's SSA claim are not 
included in the claims file.  The United States Court of 
Appeals for Veterans Claims held in Murincsak v. Derwinski, 2 
Vet.App. 362 (1992), that VA's duty to assist includes 
requesting both the SSA decision granting or denying benefits 
and any supporting medical records.  Although VA is not 
obligated to follow a determination made by SSA, these 
records may be relevant to the issues at hand.

The veteran also contends that he incurred a skin disorder as 
a result of military service, including exposure to 
herbicides while serving in the Republic of Vietnam.  

Service medical records show the veteran served within the 
Republic of Vietnam between 1967 and 1968, and thus he is 
presumed to have been exposed to Agent Orange.  The service 
records reflect that while in Vietnam, the veteran was 
hospitalized for three days in April 1968, with a cellulitis 
infection involving his left arm.  These records also reflect 
treatment for an infection, right foot, in March 1969.  Post-
service, VA outpatient medical records reflect treatment for 
a skin disorder involving the bilateral feet.  Records 
reflect the veteran's statement that he had lesions on his 
feet for years since his stay in Vietnam, which he described 
as jungle-rot.  Finally, the Board observes that private 
dermatologist has opined that the veteran's chronic 
dermatitis is compatible with halogen exposure.  

The veteran has not yet been afforded a VA dermatology 
examination to determine whether any currently existing skin 
disorder is related to his military service, to include as 
secondary to exposure to herbicides while stationed in the 
Republic of Vietnam.  

For the foregoing reasons, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA or non-VA that treated the 
veteran for any of the claimed disorders 
since July 2002.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 


2.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The veteran should be afforded a VA 
dermatology examination to determine 
whether any currently existing skin 
disorder is related to his military 
service, to include as secondary to 
exposure to herbicides while stationed in 
the Republic of Vietnam.  Prior to the 
examination, the claims folder must be 
made available to the dermatologist, for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician. 

The physician should indicate whether any 
current skin disorder(s) is as likely as 
not (50 percent probability) the result 
of exposure to military service, to 
include as secondary to herbicide 
exposures.  The examiner is also asked to 
specifically address whether any found 
skin disorder is associated with 
chloracne.  Adequate reasons and bases 
are to be provided with the opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the requested development has 
been completed to the extent possible, 
the AMC/RO should readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


